~,.. /:'/
                                                                                 "'~~(.~()
                                                                                                        t
                                       CAUSE NO. 28,778
                                                                            '      ~/);> ~~             i
THE STATE OF TEXAS                           §                      IN THE DIST~OUR-f~$
                                                                                FILED IN

vs.                                          §                             TEXARKANA,
                                                                   OF HUNT COUNTY,          ~
                                                                         6th COURT OF APPEALS
                                                                                         TEXAS
                                                                                       T~4S..           \
                                                                                            ~~
                                                                         8/19/2015 8:28:42 AM
                                                                      TH                      -~
COREY HAYES PARKER                           §                               DEBBIE
                                                                   196 JUDICIAL      AUTREY
                                                                                   DISTRICT
                                                                                 Clerk
                                     NOTICE OF APPEAL
                                                                                                        \
                                                                                                        I
TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes COREY HAYES PARKER, Defendant in the above styled and numbered

cause, by and through his court appointed trial attorney and gives this ·written notice of appeal to

the 6th Court of Appeals at Texarkana from the judgment of conviction and sentence herein

rendered against COREY HAYES PARKER on August 3, 2015.

       Defendant would further state unto the Honorable Trial Court that he had been released on

a personal recognizance bond for two (2) years and eight (8) months from the date of the filing of

his affidavit of inability to employ counsel in this cause and the appointment of trial counsel; that

Defendants financial circumstances have not changed since the filing of such affidavit of inability

to employ counsel; that Defendant does not have the resources to employ counsel to represent him

on appeal and, therefore, respectfully request this Honorable Court appoint approved appellate

counsel to represent Defendant upon appeal.

       Defendants trial counsel, Jack L. Paris, Jr. respectfully request that he be released from any

further responsibility with respect to the representation of the defendant upon appeal.




NOTICE OF APPEAL                                                                      Page l of2
I

    t   . 't.
                                                                                                                 \
                                                                                                                 t
                                                                                                                 l
                                                                                                                 ~


                                                                                                                 1'

                                                              JACK L PARIS JR LAW OFFICE PC
                                                              3101 Joe Ramsey Blvd., Ste. 101
                                                              P 0 Box 8277
                                                              Greenville, TX 75402
                                                              Tel: (903) 455-5797
                                                              Fax: (903) 455-6205




                                                              By:-*:r-.:....:.~~.:..........~'-!-------­
                                                                       L. Paris, Jr.
                                                                   tate Bar No. 15461500
                                                                 jlparislaw@ymail.com
                                                                 Attorney for COREY HAYES PARKER



                                                  CERTIFICATE OF SERVICE

                      This is to certify that   on~: 2015, a true and correct copy of the above and foregoing
                document was served by hand delivery to Calvin Grogan, Assistant Hunt County District Attorney

                at the Hunt County Courthouse, Greenville, Texas.




                NOTICE OF APPEAL                                                                Page 2 of2




                                                                                                                     Il
                                                                                                                   .q7'~I.~ /J
                                                                                                                    4fJso .. ~
                                           CASE No. Z8778              COUNT 1                          lb.._           0J ~   4d
                                            INCIDENT No.trRN: 9128294610 AOOl                            ~~~,{f                         1'\
    THE STATE OF TEXAS                                               §           IN THE DISTRICT COURT
                                                                     §                                                    •
    v.                                                               §                                                             ~~
                                                                     §            OF HUNT COUNTY, TEXAS
    COREYHA\~SPARKER                                                 §
                                                                     §
    STATE ID NO.: TX 06549725                                        §            I 96TH JUDICIAL DISTRICT
                  TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

         I, J. ANDREW BENCH ,Judge of the trial court certif)• this criminal case:
                 I8J   is not a plea barcain case, and the defendant has the rich.l of appeal; or
                 0     is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                       not 11.-ithdrawn or \Yai\'ed and the defendant has the right of appeal; or




                                                                 HONOR:r\BLE J. ANDREW BENCH
                                                                  196 T1t JUDJCir\L DISTRICT COURT        I
                  I ha\"8 recei,•ed a copy of this certification. I ba,·e also been informed of my rights ~onceming any
         appeal of this criminal case, includinr any right to file a prose petition for discretionary re\iew pursuant to
         Rule 68 ofthe Texas Rules of Appellate Procedure. I ha,·e been admonished that my attorney must mail a copy
         of the court of appeals' j\1dgment and opinion to my last known address and I ha,·e only thirty (30) days in
         which to file a prose petition for discretionary re\iew in the court of appeals. TE.'i. R. APP. PRO. R. 68.2. I
         ackno-a·Jedge that, if I wish to appeal this case and if I am entitled to do so, it is m)' dut)' to inform my appellate
         attorney, by written communication, of any change in the address at which I am currently li\'ing or any change
         in my prison unit. 1 understand that, because of appellate deadlines, if I fail to timely inform my appeUate
         attorney of any change in m ·address, I may lose the opportunity to file a prose petition for discretionary




         Mailing A d d r e s s : - - - - - - - - - - - -             SBN:   __:/......:f;_t.f~~-l.:..l_o_O- - - - - -
         Telephone number: - - - - - - - - - - -                     Address: 3101 JOE RAMSEY BLVD.,STE. 101
                                                                              GREENVILLE,TEXAS 75404·8277
                                                                     Telephone Number: 903-455·5797
                                                                     Fax Number: 903·455·6205




l
l




1